Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 151 Filed: 01/18/19 Page: 1 of 3 PAGEID #: 5387




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO



   OHIO A. PHILIP RANDOLPH                              No. 1:18-cv-00357-TSB-KNM-MHW
   INSTITUTE, et al.
                                                        Judge Timothy S. Black
   Plaintiffs,                                          Judge Karen Nelson Moore
                                                        Judge Michael H. Watson
   v.                                                   Magistrate Judge Karen L. Litkovitz

   LARRY HOUSEHOLDER, Speaker of the
   Ohio House of Representatives, et al.

   Defendants.



                           PLAINTIFFS’ MOTION TO EXCLUDE
                 THE TESTIMONY AND REPORTS OF DR. DOUGLAS JOHNSON

          Plaintiffs in the above-captioned case (collectively, “Plaintiffs”) respectfully move this

   Court to grant their motion to exclude the testimony and reports of Dr. Douglas Johnson.

          Plaintiffs concurrently submit the accompanying Memorandum in Support of Plaintiffs’

   Motion to Exclude the Testimony and Report of Dr. Douglas Johnson and the Declaration of

   Emily R. Zhang in Support of Plaintiffs’ Motion to Exclude the Testimony and Report of Dr.

   Douglas Johnson and exhibits thereto, all of which are hereby incorporated within this motion by

   reference.

          WHEREFORE, Plaintiffs respectfully request that this Court grant their motion to

   exclude.




                                                    1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 151 Filed: 01/18/19 Page: 2 of 3 PAGEID #: 5388




   January 18, 2019                            Respectfully submitted,

                                               /s/ Freda J. Levenson, trial attorney
   T. Alora Thomas-Lundborg                    Freda J. Levenson (0045916)
   Dale E. Ho                                  American Civil Liberties Union of Ohio Fdtn.
   Theresa J. Lee                              4506 Chester Avenue
   Emily Rong Zhang                            Cleveland, OH 44103
   American Civil Liberties Union Foundation   Tel.: (216) 472-2220
   125 Broad Street, 18th Floor                Facsimile: (216) 472-2210
   New York, NY 10004                          flevenson@acluohio.org
   Tel.: (212) 549-2500
   athomas@aclu.org
   dho@aclu.org
   tlee@aclu.org
   erzhang@aclu.org

   Robert Fram                                 Michael Baker
   Nitin Subhedar                              Perrin Cooke
   Jeremy Goldstein                            Peter Rechter
   Covington & Burling LLP                     Robert Day
   One Front Street                            Kaitlyn Demers
   San Francisco, CA 94111                     Covington & Burling LLP
   Tel.: (415) 591-6000                        850 Tenth Street, NW
   rfram@cov.com                               Washington, DC 20001
   nsubhedar@cov.com                           Tel.: (202) 662-6000
   jgoldstein@cov.com                          mbaker@cov.com
                                               pcooke@cov.com
   Kyunghoon John Woo**                        prechter@cov.com
   Covington & Burling LLP                     rday@cov.com
   1999 Avenue of the Stars                    kdemers@cov.com
   Los Angeles, CA 90067
   Tel.: (424) 332-4800
   jwoo@cov.com

                                               Attorneys for Plaintiffs




                                               2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 151 Filed: 01/18/19 Page: 3 of 3 PAGEID #: 5389




                                   CERTIFICATE OF SERVICE

          I, Freda J. Levenson, hereby certify that this Motion in Limine was served upon all

   counsel of record in this case via ECF.

                                                       /s/ Freda J. Levenson
                                                       Trial Attorney for Plaintiffs




                                                  3
